Citation Nr: 0633131	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for compression 
fracture, T-12, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 until 
September 1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.

The Board notes that the veteran did not file a timely notice 
of disagreement with regard to his claims of entitlement to 
service connection for a cervical spine condition, residuals 
of a removed cyst, a, left shoulder condition, a bilateral 
leg condition, and a bilateral condition of the feet.  In the 
absence of a timely notice of disagreement on any of the 
preceding claims, they are not within the jurisdiction of the 
Board and will be discussed no further herein.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200 and 
20.202 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from the VA Medical Center (MC) in Roseburg, Oregon 
and the VA clinic in Eugene, Oregon.  In his October 2005 
Statement in Support of his claim, the veteran referenced 
visiting with several physicians and having x-rays taken at 
these VA facilities.  The claims folder does not contain the 
aforementioned outpatient treatment records.  The missing VA 
treatment records may be material to the appellant's claim 
and should be secured.  In this regard, it is noted that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
records and associate them with the veteran's VA claims 
folder.

Further regarding the duty to assist, the veteran contended 
in a statement in October 2005 that his service-connected 
compression fracture of the T-12 vertebra had worsened since 
the time of his last VA examination.  Indeed, the record 
shows that the veteran was last examined in March 2003.  VA's 
General Counsel has held that when it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran is competent 
to provide testimony that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, the 
Board finds that a VA examination should be accomplished 
prior to further appellate review.  38 U.S.C.A. § 5103A (West 
2002).
 
In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.  In this case, the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal.  As these questions are currently 
involved, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
the veteran that a disability rating and effective date will 
be assigned in the event of award of benefits, and also 
includes an explanation of the type of evidence needed to 
establish a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain all of the veteran's VA 
orthopedic treatment records and progress 
reports since 2004.  Specifically, the 
veteran reported having x-rays taken and 
being treated by doctors located at the 
VAMC in Roseburg, Oregon and the VA 
clinic in Eugene, Oregon.  If no records 
are available, the claims folder must 
indicate this fact.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, schedule the veteran 
for an orthopedic examination with the 
appropriate VA medical facility to 
determine the current nature and severity 
of the veteran's service-connected back 
disability.  

All necessary tests should be conducted, 
including the combined range of motion of 
the combined thoracolumbar spine.  
Additionally, the examiner should state 
whether there is additional functional 
limitation due to factors such as pain, 
weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 
4.45 (2005) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the examination report.  All signs and 
symptoms necessary for rating any spine 
disorder under the old and new rating 
criteria should be reported in detail.

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by a complete rationale.

4.  Thereafter, readjudicate the issue on 
appeal and consider all evidence, 
including any evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

	The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


